Title: [Diary entry: 21 June 1788]
From: Washington, George
To: 

Saturday 21st. Thermometer at 62 in the Morning—72 at Noon And 71 at Night. Weather clear, Wind at No. Wt. in the forepart of the day & at North the latter part. Visited all the Plantations. In the Neck, the Plows were employed in preparing for Pease, & the Harrows putting them—one plow weeding the Potatoes in hills—all the Hoes in the Corn. At Muddy hole—both Plows & Hoes were weeding Irish Potatoes. At Dogue run three plows and the Hoes were in the Corn. At Frenchs—The Plows and Hoes were in the Corn as usual, and the Harrow finished covering the last Pease—quantity sown 33 bushels. The ground being a little cloddy, that wch. was sown next the slash (running thro the field) was rolled. At the Ferry both Plows, Hoes & harrow were in the Corn.